[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 580
{¶ 1} This is an appeal by plaintiffs-appellants, Frisch's Restaurants, Inc., United Dairy Farmers, Inc. ("UDF"), J.W. Harris Co., Inc., and Peck, Hannaford  Briggs ("PHB"), from a decision of the Franklin County Court of Common Pleas granting summary judgment to defendant-appellee, James G. Conrad, Administrator of the Ohio Bureau of Workers' Compensation ("bureau"). During the course of this action, Conrad was succeeded as administrator by William E. Mabe.
 {¶ 2} Appellants' declaratory judgment action seeks to recover workers' compensation premium rebates, also commonly referred to as "dividend credits," that were denied by the bureau. Appellants initially sought certification of the action as a class action pursuant to Civ.R. 23(B)(2); the trial court's denial of certification was affirmed by this court inFrisch's Restaurant, Inc. v. Conrad, Franklin App. No. 05AP-412, 2005-Ohio-5426, 2005 WL 2562596. Upon remand, appellants proceeded in their individual capacities before the trial court, which eventually denied summary judgment for appellants and granted it to appellee. The matter is now before us on appeal from that summary judgment, and appellants bring the following assignments of error:
  1. The trial court erred by granting defendant's motion for summary judgment against plaintiffs Frisch's Restaurants, Inc., United Dairy Farmers, Inc. and J.W. Harris Co., Inc. on the ground that these plaintiffs did not have the legal status of subscribers to the State Insurance Fund subsequent to the effective dates of their self-insurance privilege and thus were not thereafter entitled to premium dividend credits pursuant to O.R.C. § 4123.32(A).
  2. The trial court erred by granting defendant's motion for summary judgment against plaintiffs Frisch's Restaurants, Inc., United Dairy Farmers, Inc. and J.W. Harris Co., Inc. on the ground that defendant has the discretion *Page 581 
to interpret what the legislature intended by the term "subscribers" as used in O.R.C. § 4123.32(A), that defendant exercised this discretion reasonably and that defendant was therefore entitled to judgment as a matter of law.
  3. The trial court erred by granting defendant's motion for summary judgment against plaintiff Peck, Hannaford  Briggs, as the trial court provided no explanation or reasoning for rendering summary judgment against this particular plaintiff.
  4. The trial court erred in denying plaintiffs' motion for summary judgment.
 {¶ 3} This case concerns the manner in which employers participate in Ohio's workers' compensation program and pay premiums for this coverage. Specifically at issue is the system under which the bureau, under certain circumstances, may grant employers premium rebates or reductions reflecting a distribution of an "excess surplus" of premiums, that is, a fund surplus above the amount needed to ensure the solvency of the workers' compensation system for all claimants and employers.
 {¶ 4} The parties agree on the following general characterization of the overall premium system. Employers subject to Ohio workers' compensation coverage may choose coverage through the state fund or may apply, with the approval of the bureau, to be self-insured. Self-insured employers obtain private insurance to cover their workers' compensation requirements. For state-fund employers, the bureau offers four principal options: (1) base-rated coverage, (2) experience-rated coverage, (3) group-rated coverage, and (4) retrospectively rated coverage, known as the "Retro Program." Base-, experience-, and group-rated employers pay a semiannual premium for their workers' compensation coverage in a given year, computed upon one of these three methods of determining claim risk and exposure for the fund. In contrast, employers participating in the Retro Program make payments under a more complicated, three-part scheme for any given year of coverage, and coverage under this method invokes a ten-year stream of payments for each covered year. Part one is a semiannual premium in the coverage year at a substantially reduced rate compared to the base-, group-, or experience-rated premiums. Part two consists of a series of annual adjustments in subsequent years, under which the employer reimburses the bureau for amounts paid for claims related to the covered year. The third part-payment for the covered year is a final adjustment paid at the end of the ten-year evaluation period. This final payment covers any claims paid from the fund during the ten-year evaluation period that were not covered by the annual adjustment payments and, in addition, estimates a reserve for future fund exposure to claims filed during the covered year. *Page 582 
 {¶ 5} Employers may switch from one insurance option to another within the state fund or may abandon current state-fund coverage to become self-insured. An employer departing from the Retro Program, however, will continue to pay its annual and final adjustment payments through the remainder of the ten-year period related to each covered year of participation in the Retro Program, whether the employer leaves the Retro Program to select another state-fund premium option or abandons current-year state-fund coverage to become self-insured.
 {¶ 6} R.C. 4123.32(A) requires the bureau to adopt rules providing for the return of excess surplus premium to fund employers:
  The administrator * * * shall adopt rules with respect to the collection, maintenance, and disbursements of the state insurance fund including the following:
  (A) A rule providing that in the event there is developed as of any given rate revision date a surplus of earned premium over all losses which, in the judgment of the administrator, is larger than is necessary adequately to safeguard the solvency of the fund, the administrator may return such excess surplus to the subscriber to the fund in either the form of cash refunds or a reduction of premiums, regardless of when the premium obligations have accrued.
 {¶ 7} The bureau has accordingly promulgated Ohio Adm. Code 4123-17-10, which provides:
  Pursuant to sections 4123.29 and 4123.34 of the Revised Code, the administrator is required to keep premiums at the lowest level consistent with the maintenance of a solvent state insurance fund and of a reasonable surplus. Pursuant to section 4123.32 of the Revised Code, in the event there is developed as of any given rate revision date a surplus of earned premium over all losses which, in the judgment of the administrator, is larger than is necessary adequately to safeguard the solvency of the fund, the administrator may return such excess surplus to the subscriber to the fund in either the form of cash refunds or a reduction of premiums, regardless of when the premium obligation has accrued. The administrator, with the advice and consent of the workers' compensation oversight commission, shall have the discretion and authority to determine whether there is an excess surplus of premium; whether to return the excess surplus to employers; the nature of the cash refunds or reduction of premiums; the employers who are subscribers to the state insurance fund who are eligible for the cash refunds or reduction of premiums; the payroll period or periods for which a reduction of premium has accrued and the premium payment for which the reduction of premium applies; the applicable date of the cash refunds or reduction of premiums; and any *Page 583 
other issues involving cash refunds or reduction of premiums due to an excess surplus of earned premium.
 {¶ 8} Apparently, the bureau initially declined to apply any R.C. 4123.32(A) premium rebates to any Retro Program annual adjustment or final adjustment payments by all Retro Program employers. The bureau later modified its position and awarded premium rebates to Retro Program employers against annual and final adjustment payments for prior coverage years, but only if the employers were insured through the Retro Program for the current coverage year — that is, the year in which the rebates were extended. This last restriction is at the heart of appellants' complaint.
 {¶ 9} Appellant Frisch's participated in the Retro Program for coverage years 1992 to 1996, when it became self-insured pursuant to a buyout agreement with the fund. Appellant UDF participated in the Retro Program from 1989 to 1995, also becoming self-insured through a buyout agreement. Appellant Harris participated in the Retro Program from 1992 to 1996, when it became self-insured pursuant to a buyout agreement.
 {¶ 10} In contrast, appellant PHB participated in the Retro Program from 1995 to 1998 and from 2000 to 2001, but did not elect to be self-insured through any period between 1995 and 2002 when it was not participating in the Retro Program. During the periods when it was not in the Retro Program, PHB was a group-rated state-fund subscriber. PHB accordingly received premium rebates during applicable periods on its group-rated premiums. On September 23, 1999, in exchange for a settlement payment of $218,059.39, PHB released the bureau from all claims for premium rebates against Retro Program annual and final adjustment premiums paid for 1996 through 1998, years in which PHB was both paying those premiums for past covered years and insured under the Retro Program for the current coverage year. This settlement reflected application of the bureau's change of policy for Retro Program employers so situated.
 {¶ 11} Appellants' complaint seeks a declaration that they are entitled to premium rebates for various coverage years between 1995 and 2002, when they were participants in the Retro Program in that they made payments for prior coverage years even though their current coverage year risks were not in the Retro Program. For those same years, the complaint alleges, the bureau granted premium rebates to state-fund employers, but denied them to appellants Frisch's, UDF, and Hams on the grounds that they no longer had the status of state-fund employers, despite the fact that appellants, having recent coverage years in the Retro Program, continued to pay annual and final adjustments during this time for those previous coverage-year obligations. The bureau denied rebates to appellant PHB for its ongoing Retro Program annual adjustment and final adjustment premiums on the different basis that although PHB remained a *Page 584 
state-fund employer for current-year coverage, PHB's decision to switch from Retro to group-rated coverage meant that PHB could receive rebates only for its current-year group-rated premiums because the bureau did not recognize "dual status" employers. PHB was thus denied premium rebates for its annual and final adjustment Retro Program payments made during periods when PHB paid group-rated premiums and received corresponding premium rebates for those group-rate premiums.
 {¶ 12} The trial court has upheld the bureau's denial of premium rebates to appellants for the years in question, leading to this appeal.
 {¶ 13} We initially note that this matter was decided in the trial court by summary judgment, which under Civ.R. 56(C) may be granted only when there remains no genuine issue of material fact, the moving party is entitled to judgment as a matter of law, and reasonable minds can come to but one conclusion, that conclusion being adverse to the party opposing the motion. Tokles  Son, Inc. v. Midwestern Indemn.Co. (1992), 65 Ohio St.3d 621, 629, 605 N.E.2d 936, citingHarless v. Willis Day Warehousing Co. (1978),54 Ohio St.2d 64, 8 O.O.3d 73, 375 N.E.2d 46. Additionally, a moving party cannot discharge its burden under Civ.R. 56 simply by making conclusory assertions that the nonmoving party has no evidence to prove its case. Dresher v. Burt (1996),75 Ohio St.3d 280, 293, 662 N.E.2d 264. Rather, the moving party must point to some evidence that affirmatively demonstrates that the nonmoving party has no evidence to support his or her claims. Id.
 {¶ 14} An appellate court's review of summary judgment is de novo. Koos v. Cent. Ohio Cellular, Inc.
(1994), 94 Ohio App.3d 579, 588, 641 N.E.2d 265; Bard v.Society Natl. Bank (Sept. 10, 1998), Franklin App. No. 97APE11-1497, 1998 WL 598092. Thus, we conduct an independent review of the record and stand in the shoes of the trial court.Jones v. Shelly Co. (1995), 106 Ohio App.3d 440, 445,666 N.E.2d 316. Therefore, we have the authority to overrule a trial court's judgment if the record does not support any of the grounds raised by the movant, even if the trial court failed to consider those grounds. Bard
 {¶ 15} Summary judgment is particularly suitable in cases solely involving determinations of law. Since the present declaratory judgment action is submitted on uncontested facts as to the appellants' years and status of participation in Ohio's workers' compensation system, it involves only a determination of their legal rights under the statutes and rules governing that system and is accordingly particularly well suited to summary judgment.
 {¶ 16} Appellants' first three assignments of error assert that the trial court erred in agreeing with the bureau that Frisch's, UDF, and Harris did not have the legal status of subscribers to the state fund during the years for which *Page 585 
they sought premium rebates under R.C. 4123.32(A). Appellants additionally argue that denial of premium rebates to employers in their position while allowing rebates to current-year Retro Program employers violates appellants' constitutional right to equal protection under the law by improperly creating two classifications of premium-paying Retro Program employers.
 {¶ 17} The bureau's position is that under R.C. 4123.32(A), an employer must be a subscriber to the fund in order to receive premium rebates, and the term "subscriber" excludes appellants. In the bureau's interpretation, the bureau has discretion under its own regulation promulgated pursuant to the statute, Ohio Adm. Code 4123-17-10, to "determine * * * the employers who are subscribers to the state insurance fund who are eligible for the cash refunds or reduction of premiums." The bureau thus asserts that it has the sole right and obligation to define who is a subscriber to the state fund for purposes of premium rebates, just as the bureau may, in its judgment, determine when an excess surplus exists that warrants issuance of those premium rebates to qualified employers.
 {¶ 18} Pursuant to this discretion, the bureau's position is that the determining factor in defining a subscriber under R.C. 4123.32(A) is the type of workers' compensation coverage, whether state-fund or privately insured, subscribed to by the employer for coverage in the year the premium rebate is declared. Because Frisch's, UDP, and Harris were self-insured for the years 1995 (Frisch's) or 1996 (UDF and Harris) through 2002, the period for which they claim entitlement to premium rebates, the bureau maintains that they are not subscribers for purposes of receiving premium rebates for this period, even if during this time these employers paid a continuing obligation for pre-1995 Retro Program covered years.
 {¶ 19} The Ohio Revised Code does not explicitly define the term "subscriber" for purposes of R.C.4123.32(A). Interpretation of this term in relation to the statute is accordingly a question of first impression before this court. In considering this question, we remain mindful of the basic rule of administrative law that an agency has the discretion to promulgate and interpret its own rules, and this court will give an agency due deference for those determinations as long as its actions are reasonable in carrying out the statutory dictates of the legislature: "It is axiomatic that if a statute provides the authority for an administrative agency to perform a specified act, but does not provide the details by which the act should be performed, the agency is to perform the act in a reasonable manner based upon a reasonable construction of the statutory scheme." Northwestern Ohio Bldg. Constr. Trades Council v. Conrad (2001), 92 Ohio St.3d 282,287, 750 N.E.2d 130. The legislature may thus, in the normal course of implementation of a complex regulatory scheme, delegate to the bureau's substantial expertise the responsibility of executing in detail the legislative *Page 586 
intent. State ex rel. McLean v. Indus. Comm. (1986),25 Ohio St.3d 90, 25 OBR 141, 495 N.E.2d 370.
 {¶ 20} A cardinal rule of statutory interpretation is that words shall be given their plain and ordinary meaning. Hubbard v. Canton Bd. of Edn.,97 Ohio St.3d 451, 2002-Ohio-6718, 780 N.E.2d 543, at ¶ 13. "[W]here the language of a statute is clear and unambiguous, it is the duty of the court to enforce the statute as written, making neither additions to the statute nor subtractions therefrom." Id. at ¶ 14. However, words that have acquired a specialized or particular meaning, by legislative definition or otherwise, must be construed accordingly. R.C. 1.42.
 {¶ 21} Of itself, the term "subscriber" is one of broadest possible interpretation, and the context in which the word appears in R.C. 4123.32(A) does not provide much guidance to establish what specific meaning this might imply in the framework of premium rebate allowance. However, regardless of whether alternative interpretations more satisfactory to appellants might be substituted, we apply the principle of administrative deference under Northwestern,92 Ohio St.3d 282, 750 N.E.2d 130, and consider only the reasonableness of the interpretation applied by the bureau. We find nothing unreasonable in the bureau's interpretation of "subscriber" under R.C. 4123.32(A) to include only employers who are state-fund employers for risks arising in the year the premium rebate is authorized, allowing rebates only for the current state-fund program if more than one type of premium is paid, and denying rebates to employers who are not currently in the Retro Program but pay continuing rebates for past participation in that program. The appellants in this case have not articulated a basis upon which we can find that the bureau, in pursuing its statutory duty to collect premiums according to risk and to dispense rebates when and where prudence and solvency allow, has here acted in an inherently unreasonable manner. Nor can we find that the appellants have established that under the general scheme of premium payment, the bureau has no reasonable basis to make the technical distinction between the various types of premiums at issue here, the varying combinations of current and past year risk and coverage under which they are paid, and their eligibility for rebates.
 {¶ 22} Turning to appellant's equal-protection arguments under Section 2, Article I of the Ohio Constitution and the Fourteenth Amendment to the United States Constitution, we find those arguments also without merit. A statutory classification that involves neither a suspect classification nor a fundamental right will not violate these guarantees of equal protection if it bears a rational relationship to a legitimate government interest. Menefee v. Queen CityMetro (1990), 49 Ohio St.3d 27, 29, 550 N.E.2d 181, citingMetro. Life Ins. Co. v. Ward (1985), 470 U.S. 869,881, 105 S.Ct. 1676, 84 L.Ed.2d 751. Appellants do not argue that the right to workers' compensation premium rebates is a fundamental *Page 587 
one, nor do they argue that they belong to a class historically subject to discrimination. We accordingly apply the rational-basis test to this issue.
 {¶ 23} Under this test, a statute does not violate equal-protection guarantees merely because the classification "`is not made with mathematical nicety or because in practice it results in some inequality.'" McCrone v. BankOne Corp., 107 Ohio St.3d 272, 2005-Ohio-6505,839 N.E.2d 1, at ¶ 8, quoting Lindsley v. Natural Carbonic GasCo. (1911), 220 U.S. 61, 78, 31 S.Ct. 337, 55 L.Ed. 369. The state has a rational interest in maintaining an effective and solvent workers' compensation program. McCrone
at ¶ 10. As we have determined above, the bureau has rationally defined the status of "subscriber" under its governing statutes and has promulgated and interpreted a reasonable regulation pursuant thereto. The classification that results between various premium-paying employers and their entitlement to rebates is not calculated to the satisfaction of appellants and similarly situated employers, but it does pass the rational-basis test and is consistently applied across the defined class. We therefore find no constitutional violation in the bureau's disallowance of premium rebates.
 {¶ 24} We accordingly find that the trial court's grant of summary judgment in favor of the bureau was not in error, because there remains no material issue of fact and the bureau is entitled to judgment as a matter of law. Appellants' first, second, and third assignments of error are overruled.
 {¶ 25} Appellants' fourth assignment of error asserts that in addition to erring in granting summary judgment for the bureau, the trial court erred in failing to grant summary judgment in favor of appellants. Our disposition of the first three assignments of error compels denial of this one, and appellant's fourth assignment of error is overruled.
 {¶ 26} In summary, we overrule appellants' first, second, third, and fourth assignments of error. The trial court judgment granting summary judgment in favor of appellee Ohio Bureau of Workers' Compensation is affirmed.
Judgment affirmed.
TRAVIS, J., concurs.
DESHLER, J., dissents.
DANA A. DESHLER, JR., J., retired, of the Tenth Appellate District, sitting by assignment.